CONFESSION OF ERROR
PER CURIAM.
Upon the State’s proper confession of error, we remand this cause for the trial court to clarify the written sentencing order under review to reflect that appellant’s four year sentence of imprisonment in case # 93-30249-B and five year sentence of imprisonment in case # 93-34786 are to run concurrent to his nine year sentence of imprisonment in case # 93-43229 in conformity with the court’s oral pronouncement in this regard.
Reversed and remanded with directions.